DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species represented by SEQ ID NO: 31  in the reply filed on 09/16/2022 is acknowledged. Claims 1-14 are pending and are examined.

Claim Objections
Claim 1 is objected to for mentioning the scFv antibody against “CS1”. Since CS1 is first mentioned, it should be spelled out for the public to understand what is exactly claimed.  Appropriate correction is required.
Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In the instant case, the specification discloses methods of treatment of multiple myeloma by attacking plasma cells that express CS1. Because  clonal plasma cells of patients with multiple myeloma (MM) express CS1 similarly to that seen in light chain amyloidosis (AL amyloidosis) applicant inferred that the method may be used for treatment of AL. However, there is no experimental data that shows that Al was treated in a living subject.  Applicant used T cell transduced with a vector designed to express 12 chimeric antigen receptor constructs comprising a scFv against cell surface glycoprotein CS1.  However, the independent claim 1 broadly encompass the use of constructs comprising any CS1 scFv, any spacer region, any transmembrane domain, any co-signaling domain and a CD3 ζ signaling domain. The specification (and some of the dependent claims) narrow the spacer region to any of the SEQ ID NOs: 2-5 and 9-12, the transmembrane region to any of the CD28 and CD4 transmembrane domains, and the co-signaling domain to any of the CD28 and 4-1BB co-signaling domain. Even with these constrictions, the number of possible constructs is extremely vast and 12 constructs could not be considered as representing the enormous genus of constructs that are allegedly used for treatment of amyloidosis.
In addition, the claims do not indicate the dosage, regimen of administration and the length of treatment for the method of treatment claimed.
Thus one of skill in the art would conclude that Applicant was not in possession of the method as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO2014179759) in view of Williams et al. (ES2365337, published 09/29/2011, English translation provided).
The claims are drawn to a method for treating light chain amyloidosis comprising administering to a patient in need thereof a population of human T cells transduced by a vector comprising an expression cassette encoding a chimeric antigen receptor, wherein chimeric antigen receptor comprises: a CS1 scFv; a spacer region; a trans-membrane domain; a co-signaling domain; and CD3 ζ signaling domain. The trans-membrane domain may be CD28 or a CD4 domain and the co-signaling domain may be a CD28 or a 4-1BB co-signaling domain. At least 20% of the transduced T cells are memory cells and the population of the human T cells may be autologous or allogenic to the patient.
Yu et al. teaches methods of treatment of multiple myeloma by adoptive cell transfer targeting cell surface glycoprotein CS 1 that highly and ubiquitously expressed on the surface of myeloma cells while being expressed at very low levels in the majority of immune effector cells. The CAR polypeptides contain in an ectodomain an anti-CS1 binding agent that can bind CS1-expressing MM cells. As with other CARs, the disclosed polypeptides can also contain a transmembrane domain and an endodomain capable of activating an immune effector cell. For example, the endodomain can contain an intracellular signaling domain and optionally a costimulatory signaling region. The anti-CS1 binding agent is in some embodiments an antibody fragment or an antigen-binding fragment that specifically binds CS1, including single-chain variable fragment (scFv) of an antibody that specifically binds CS1. the intracellular signaling domain is a CD3 zeta (CD3ζ) signaling domain, and the costimulatory signaling region comprises the cytoplasmic domain of CD28, 4-1BB, or a combination thereof. In some cases, the
co stimulatory signaling region contains 1, 2, 3, or 4 cytoplasmic domains of one or
more intracellular signaling and/or costimulatory molecules ( p.1 line 20 to p.2, line 13; Fig. 1A; claims 13-16; examples 1 and 2)). The disclosed CAR is generally made up of three domains: an ectodomain, a transmembrane domain, and an endodomain. The ectodomain comprises the CS1- binding region and is responsible for antigen recognition. It also generally contains a signal peptide (SP) so that the CAR can be glycosylated and anchored in the cell membrane of the immune effector cell. The transmembrane domain (TD), is as its name suggests, connects the ectodomain to the endodomain and resides within the cell membrane when expressed by a cell. The endodomain is the business end of the CAR that transmits an activation signal to the immune effector cell after antigen recognition. For example, the endodomain can contain an intracellular signaling domain (ISD) and optionally a co-stimulatory signaling region (CSR). The disclosed CAR is defined by the formula:
SP-CS1-HG-TM-CSR-ISD; or
SP-CS1- HG-TM-ISD-CSR
wherein "SP" represents a signal peptide,
wherein "CS1" represents a CS1-binding region,
wherein "HG" represents an optional hinge domain,
wherein "TM" represents a transmembrane domain,
wherein "CSR" represents a co-stimulatory signaling region,
wherein "ISD" represents an intracellular signaling domain, and
wherein "-" represents a bivalent linker.
The antigen recognition domain of the disclosed CAR is usually an scFv (p.10, line 18 to p. 11, line 5). The transmembrane region may be from CD4 or from CD28 (p. 12, line 31 to p.13, line 2). The cells used in the method are either autologous or allogenic to the patient (p.20). Expression of CS1-CAR on the cell surface was demonstrated by staining transduced T cells with a goat anti-mouse Fab antibody that recognized the scFv portion of anti-CS1, which detected expression of the scFv on 70.3% of CS1-CAR-transduced T cells, whereas expression remained almost undetectable on mock-transduced T cells (Fig. 1C).
The reference does not specifically teach treating amyloidosis.
Williams et al. demonstrated the feasibility of using anti-CS1 antibodies as therapeutic agents for the treatment of cancer, including, but not limited to, plasma cell neoplasms, including myeloma, multiple myeloma, "solitary" bone myeloma, extramedullary plasmacytoma, plasma cell leukemia, macroglobulinemia (including Waldenstrom macroglobulinemia), heavy chain disease, primary amyloidosis, monoclonal gammopathy of uncertain significance (MGUS) (Summary of the invention, 2nd paragraph).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the method of Yu et al. to treat amyloidosis with a reasonable expectation of success because Williams et al. that the anti-CS1 antibody can be used in the treatment of amyloidosis. The motivation to do so is provided by Williams et al., which have shown reagents for treating amyloidosis.

Applicant is advised that the constructs with SEQ ID NOs: 30, 31, 33, 34, 36, 37, 39, 40, 42, 43, 44 and 45 are free of prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647